Stephens, J.
The description of the property in the short homestead introduced by the defendant in fi. fa. in support of his claim that the property was exempt from levy under a pony homestead issued to him as a head of a family, being “one farm horse or mule, one one-horse cart, common tools of trade for self, farming tools,” is insufficient for the purpose of identification, and the trial judge did not err in directing a verdict for the plaintiff in fi. fa. and causing judgment to be entered up ordering the fi. fa. to proceed against the property levied on. Kendall v. Parker, 146 Ga. 260 (91 S. E. 31).

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.

Kirkland & Kirkland, for plaintiff in error.
Anderson & Trapnell, contra.